DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 07/28/2022 has been entered and fully considered. Claims 1-11 and 13 are pending, of which claims 1 and 13 are currently amended. No new matter has been added.
In view of the amendment the previous objection to the drawings is withdrawn, however the previous rejections under 35 USC 102 and 35 USC 103 are maintained. This action is final.

Drawings
The drawings were received on 07/28/2022.  These drawings are acceptable.

Claim Interpretation
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0252652 A1 (Guillemard).

    PNG
    media_image1.png
    496
    756
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    360
    media_image2.png
    Greyscale

Regarding claims 1 and 13, Guillemard discloses a battery pack for powering an electrical device (battery pack for a distress beacon) [0004], [0012], comprising a housing (protective casing 13) configured to receive a plurality of electrochemical cells 20, each having an elongate (cylindrical) body with terminals of opposite polarity at either end thereof [0038], and electrical circuitry configured to couple in series or parallel the plurality of electrochemical cells 20 in the housing 13 to electrical contacts of the electrical device [0048], wherein the housing 13 comprises a first part (protective casing 13) having a body defining a chamber with an opening, the body being configured to retain the plurality of electrochemical cells 20 side by side (positioned according to a parallel layout) in the chamber [0038], with one terminal of each cell facing towards the opening, with an end of the chamber opposite the opening being configured to resist any pressure build up inside the chamber (when the pressure within the casing 13 rises, the exit of fumes is implemented on each side of the battery pack 1 to prevent excessively high and critical internal pressure) [0056], [0063], and a second part (lid 11) [0040] comprising a filter (plate or layer 12 and layer or plate 14) [0041], [0044] and at least one vent (holes 111 for the venting of exhaust or hot gases) [0045], the filter 12, 14 being a multilayer filter comprising metal (layer or plate 14 of metallic material) [0044], with the second part 11 being configured to cover the opening of the chamber (the plastic casing 13 is plugged in a tightly sealed manner by the closing lids 11) when coupled to the first part 13 [0040] such that any combustion gases generated in the chamber by the electrochemical cell 20 malfunction (thermal runaway that emits hot ignited gases within the casing 13) [0056] pass through the opening and the multilayer filter 12, 14 before being vented externally of the housing through the at least one vent 111 (ignited gases are directed through the insulating plate 12 and then the plate or layer 14 of metallic material, fumes exit through the venting holes 111) [0057], [0063], and the multilayer filter 12, 14 being configured to contain shrapnel generated by the catastrophic failure of at least one of the plurality of electrochemical cells 20 during a thermal runaway event (enables absorption of explosions of one or more cells) [0024] and absorb thermal energy from combustion gases passing therethrough to suppress flames exiting the at least one vent by reducing temperatures of combustion gases below their ignition temperature (cool the gases and extinguish the flames, gases are expelled in the form of fumes out of the casing without any flame going out of the casing) [0057]-[0058], wherein the electrical circuitry is configured [0048] such that when the plurality of electrochemical cells 20 are retained side by side in the chamber 13, the terminals of all the plurality of electrochemical cells 20 facing towards the opening [0040] have a common polarity and are positive terminals (see Fig. 1 – at least two adjacent cells 20 face in the same direction, with their positive terminals facing towards at least one of the openings; only the cells facing in the same direction are defined as being equivalent to “the plurality of electrochemical cells” as claimed). See Figs. 1, 3.
Regarding claim 2, Guillemard further discloses that the multilayer filter 12, 14 comprises a foraminous metal sheet or a metal gauze (the plate or layer 14 of metallic material takes the form of a network or lattice of metal wires of the steelwool type or the form of a metal foam) [0057].
Regarding claim 4, Guillemard further discloses that the at least one vent 111 includes a seal configured to prevent ingress of water into the chamber (the casing 13 is waterproof and plugged in a tightly sealed manner by the closing lids 11) [0038], [0040].
Regarding claim 5, Guillemard further discloses that the seal is configured to rupture if pressure inside the chamber rises above ambient pressure (gases under pressure that can get formed inside the pack can escape through holes made in the lids of the casing) [0018].
Regarding claims 6 and 8, Guillemard further discloses that the body of the first part 13 includes at least one internal wall (partition walls 132 are positioned between the neighboring cells 20), providing a physical barrier to maintain a minimum spacing between adjacent electrochemical cells 20 when retained side by side in the chamber [0039]. See Figs. 2, 3.
Regarding claim 9, it is considered that the material of the internal wall is inherently capable of absorbing at least some thermal energy, at least when a thermal runaway event is sufficiently hot. Note that the claim does not specify any particular limit on how much thermal energy is absorbed or at what temperature, or otherwise define the thermal conductivity of the material.
Regarding claim 10, Guillemard further discloses that the at least one internal wall (metal walls or plates 21 forming baffles) defines at least one cavity (flow path of the gases from the interior of the casing towards at least one venting hole) [0029]-[0030], [0046]. See Figs. 1, 3.
Regarding claim 11, Guillemard further discloses that the at least one internal wall (partition walls 132 positioned between neighboring cells 20) [0039] includes at least one channel (tubular housings 131 for receiving a cell 20) [0047] configured to direct gases, flames and/or shrapnel generated during a thermal runaway event (arrows F1 to F3 represent the path of flow for the discharging of hot gases when the cell goes into thermal runaway) [0055]-[0058] towards the at least one cavity (flow path of the gases from the interior of the casing towards at least one venting hole, defined by metal walls or plates 21 forming baffles) [0029]-[0030], [0046]. See Figs. 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252652 A1 (Guillemard), as applied to claims 1, 2, 4-6, 8-11 and 13 above.
Guillemard discloses the battery pack according to claim 6, as shown above, but is silent as to the dimension of the minimum spacing between adjacent electrochemical cells. However, it would nevertheless have been obvious to one of ordinary skill in the art to maintain a minimum spacing of at least 1mm in order to sufficiently isolate the cells from each other and prevent transfer of thermal energy between cells, as taught by Guillemard [0059]-[0062]. Note also that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV. A.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252652 A1 (Guillemard), as applied to claims 1, 2, 4-11 and 13 above, and further in view of US 2021/0367307 A1 (Raettich).
Guillemard discloses the battery pack according to claim 1, as shown above, but does not teach that the multilayer filter comprises a microporous material comprising mineral fibers which are inert at temperatures of at least 500°C. Raettich however teaches using mineral fibers for a thermally resistant layer in order to locally thermally reinforce a wall of the housing of a high voltage battery in the region of the at least one ventilation opening, the layer being thermally resistant at least up to 1000°C [0016]-[0019]. Therefore it would have been obvious to one of ordinary skill in the art to use mineral fibers, as in Raettich, as a microporous material that is inert at temperatures of at least 500°C, in the multilayer filter of Guillemard, because it could thermally reinforce the wall of the housing in the region of the vent.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the battery pack does not contain any electrochemical cells that have a terminal facing towards the opening that is a different polarity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, although the claim recites that “the terminals of all the plurality of electrochemical cells facing towards the opening have a common polarity”, the claim does not exclude additional cells. In this case, only the cells in Guillemard’s pack that are facing the same way are interpreted to read on the claimed “plurality of electrochemical cells”, while any cells facing in a different direction are interpreted as additional components, i.e., a second plurality of electrochemical cells. It is noted that the claims use the open-ended language “comprising”, and therefore do not preclude additional, unclaimed components from also being included in the battery pack.
Additionally, note that Guillemard also discloses that the cells can be connected in parallel instead of in series [0048], which would imply an arrangement of cells, different from the illustrated embodiment, in which all terminals facing the same direction have the same polarity. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In response to applicant's argument that Guillemard does not describe a battery pack where an end of the chamber opposite the opening is configured to resist any pressure build up inside the chamber, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the applicant has failed to show how the claimed functionality structurally distinguishes the claimed battery pack from that of Guillemard. The applicant notes that Guillemard describes both ends of the battery pack 1 as being formed of a plate 12 that is permeable to fumes and including holes 111 for venting or exhaust of hot gasses, but has not shown that this structure would not be capable of resisting pressure buildup inside the chamber. To the contrary, Guillemard appears to teach that this structure is provided for the same purpose, that is, by properly venting the hot gasses when the pressure within the casing 13 rises, excessively high and critical internal pressure is prevented and the cells are protected from the hot gasses [0056], [0063], [0064].
For the above reasons, the previous rejections are being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0083255 A1 (Demont) teaches that because battery cells may fail in a predictable matter (such as tending to catch fire and explode from a positive terminal of the battery cells and last for around 10 seconds), the cell tubes act as individual battery housings to orient the multiple battery cells in the individual battery housings in a common direction with the positive terminals (sometimes referred to as cathodes) of the multiple battery cells being on a common side of the battery housing, for example facing the exhaust channel [0040].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727